1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   TIM MOORE,                             No. 2:18-cv-02919 WBS KJN
13                  Plaintiff,

14        v.                                MEMORANDUM & ORDER RE: MOTION
                                            FOR GOOD FAITH SETTLEMENT
15   ANG TRANSPORT INC., MOORE
     FREIGHT BROKERS INC., TUFF
16   MACHINERY LLC,

17                  Defendants.

18

19                                ----oo0oo----

20                Plaintiff Tim Moore filed this lawsuit against

21   defendants ANG Transport, Inc. (“ANG Transport”), Tuff Machinery

22   LLC (“Tuff Machinery”), and Moore Brokers Inc., doing business as

23   Moore Transportation Services (“Moore Transportation”), alleging

24   violations of state and federal laws to recover costs of a

25   tractor destroyed while in transport.      Before the court now is

26   ANG Transport’s motion for a determination of good faith

27   settlement.     (Docket No. 49.)

28   I.   Background
                                        1
1                 Plaintiff purchased a John Deere Model 650H LT Tractor

2    from defendant Tuff Machinery in October 2017.       (Compl. ¶ 7

3    (Docket No. 1).)      The parties agreed that Tuff Machinery would

4    deliver the tractor to the plaintiff.       (Id. ¶ 10.)   Pursuant to

5    that agreement, Tuff Machinery hired Moore Transport to act as

6    the shipping broker for the tractor shipment.       (Id. ¶ 11.)    Moore

7    Transport then hired ANG Transport to deliver the tractor.         (Id.

8    ¶ 12.)   While transporting the tractor from Texas to California

9    in November 2017, ANG Transport’s truck transporting the tractor

10   was involved in an accident and the tractor was destroyed.         (Id.

11   ¶ 13.)   The total estimated cost of replacement parts for the

12   tractor was approximately $63,506.79.       (Decl. of Stephen W.

13   Robertson (“Robertson Decl.”) ¶ 3 (Docket No. 51).)

14                After ANG Transport ignored plaintiff’s demand for

15   payment, plaintiff filed this action against it alleging

16   violation of the Carmack Amendment to Interstate Commerce Act, 49

17   U.S.C. § 14706.1      (Compl. ¶¶ 26-35.)   Following the filing,

18   Travelers Property Casualty Company of America (“Travelers”)

19   asserted a claim in subrogation against ANG Transport relating to

20   the damage of a roller machine that occurred in the same
21   accident.2    (Robertson Decl. ¶ 4.)   Travelers’ claims exceeded

22   $100,000.     (Id.)   Plaintiff, ANG Transport, and Travelers

23
          1    Plaintiff also brought a breach of contract claim
24   against Tuff Machinery and a negligence claim against Moore
     Transportation. (Compl. ¶¶ 16-25, 36-46.) In July 2019, this
25   court granted Moore Freight’s motion for good faith settlement
26   (Docket No. 40) and granted Tuff Machinery’s motion to dismiss
     (Docket No. 41).
27
          2    Travelers did not file an independent complaint.
28   (Robertson Decl. ¶ 4.)
                                     2
1    proceeded through this court’s Voluntary Dispute Resolution

2    Process and reached a settlement.       (Id. ¶¶ 4, 7-8, Exs. B-C.)

3    ANG Transport now seeks this court’s determination that the

4    settlement was made in good faith.      (Docket No. 49.)   The motion

5    is unopposed.      (Pl.’s Statement of Non-Opp’n (Docket No. 54).)

6    II.   Discussion

7          A.   Applicable Law

8               In California, state substantive law on settlements is

9    codified at California Code of Civil Procedure Section 877.

10   Section 877.6, the procedural mechanism for implementing § 877,

11   is intended to promote the equitable sharing of costs among the

12   parties at fault and encourage settlement.       Tech-Bilt, Inc. v.

13   Woodward-Clyde & Ass’n, 38 Cal. 3d 488, 494 (1985).        While the

14   procedures set forth in § 877.6 “do not govern a federal action”

15   like the one here, “the substantive provisions of California law”

16   are applicable.      Fed. Sav. & Loan Ins. Corp. v. Butler, 904 F.2d

17   505, 511 (9th Cir. 1990).

18              Courts are permitted to approve a settlement under §

19   877.6 if it was made in good faith.       Cal. Civ. P. § 877.6.   To

20   assess whether a settlement was made in good faith, courts must
21   determine whether the settlement is within the “reasonable range”

22   of the settling tortfeasor’s share of liability for the

23   plaintiffs’ injuries.      Tech-Bilt, 38 Cal. 3d at 499.   Courts

24   consider the following, among other practical factors: (1) a

25   rough approximation of the plaintiffs’ total recovery and the

26   settlor’s proportionate liability; (2) the amount to be paid in
27   settlement; (3) the allocation of settlement proceeds among the

28   plaintiffs; (4) a recognition that a settlor should pay less in
                                         3
1    settlement than he would if he were found liable after a trial;

2    (5) the financial conditions and insurance policy limits of the

3    settling defendants; and (6) the existence of collusion, fraud,

4    or tortious conduct aimed to injure the interests of non-settling

5    defendants.    Id.   Ultimately, the determination is left to the

6    trial court’s discretion.    Id. at 502.

7         B.    Application to Plaintiff’s Claims

8               The first, second, and third Tech-Bilt factors consider

9    whether the agreed upon settlement accurately reflects the

10   settling parties’ proportionate liability and whether the

11   allocation of the settlement proceeds is equitable under the

12   circumstances.    Id. at 499.   Settlements need only be “in the

13   ballpark” of the settling party’s proportionate share of

14   liability, rather than calculated with exacting mathematical

15   certainty.    Id. at 501 n.9.   Under the settlement agreement here,

16   ANG Transport will pay a total of $100,000 between plaintiff and

17   Travelers.    (Robertson Decl. ¶¶ 6-8, Exs. A-C.)   This sum

18   represents the policy limits of ANG Transport’s insurance policy.

19   (Robertson Decl. ¶ 6, Ex. A.)     Plaintiff will recover $45,000,

20   roughly 70 percent of the total estimated cost to repair the
21   damage to the tractor.     (Robertson Decl. ¶ 7, Ex. B.)   Travelers

22   will receive $55,000 in subrogation, slightly over half of its

23   claim.    (Robertson Decl. ¶¶ 4, 8, Ex. C.)    Accordingly, this

24   falls within the reasonable range articulated in Tech-Bilt.

25              The fourth factor stresses that the settling parties

26   should pay less in settlement than they would at trial.        Tech-
27   Bilt, 38 Cal. 3d at 499.    If plaintiff and Travelers were to

28   recover the total amount claimed, ANG Transport would be liable
                                        4
1    for far more than $100,000.    (See Robertson Decl. ¶¶ 3-4.)     ANG

2    Transport submits that it is waiving its right to trial and

3    suggests that settlement would conserve the court’s and the

4    parties’ resources.    These considerations weigh in favor of

5    settlement.    See City of West Sacramento v. R & L Bus. Mgmt., No.

6    2:18-cv-900 WBS EFB, 2019 WL 2249629, at *3 (E.D. Cal. May 24,

7    2019) (citing Coppola v. Smith, No. 1:11-CV-1257 AWI BAM, 2017 WL

8    4574091, at *4 (E.D. Cal. Oct. 13, 2017)).    Accordingly, this

9    factor favors a finding of good faith.

10              The fifth factor accounts for ANG Transport’s financial

11   conditions and insurance policy limits.    Tech-Bilt, 38 Cal. 3d at

12   499.    As discussed, the $100,000 settlement will exhaust ANG

13   Transport’s insurance policy limit.   (Robertson Decl. ¶ 6, Ex.

14   A.)    Accordingly, this favor favors approval of the settlements

15   because ANG could not offer any greater settlement through its

16   insurance.

17              Finally, the sixth factor considers the existence of

18   collusion, fraud, or tortious conduct aimed to injure the

19   interests of non-settling defendants.    Tech-Bilt, 38 Cal. 3d at

20   499.   ANG Transport’s counsel certified that the negotiations for
21   both settlements were conducted at arm’s length through the

22   Voluntary Dispute Resolution Process and the settlement was

23   reached fairly and properly.    (Robertson Decl. ¶ 9.)   There is no

24   evidence to suggest otherwise, and the settling parties agree

25   their settlements are reasonable compromises.    (Id.)

26   Additionally, the other defendants in this matter have already
27   settled their claims with plaintiff or had claims against them

28   dismissed, and thus, their interests will be unimpaired by the
                                       5
1    present settlement.   (See Docket Nos. 40-41.)   Accordingly, this

2    factor, too, favors the court’s finding of good faith.

3              Overall, the Tech-Bilt factors favor a finding of good

4    faith.   Accordingly, THE COURT HEREBY FINDS that:

5

6        1.    The settlement between plaintiff and ANG Transport was

7              in good faith under Cal. Civ. P. § 877.6 and Tech Bilt,

8              Inc. v. Woodward-Clyde & Associates, 38 Cal. 3d 488

9              (1985);

10       2.    The settlement between subrogated plaintiff Travelers

11             and ANG Transport was also in good faith under Cal.

12             Civ. P. § 877.6 and Tech Bilt, Inc. v. Woodward-Clyde &

13             Associates, 38 Cal. 3d 488 (1985); and

14       3.    Any and all claims or future claims for contribution or

15             indemnity, arising out of the facts alleged in the

16             complaint, and as further identified and provided for

17             in the settlement, regardless of when such claims were

18             asserted or by whom, are barred.

19             IT IS THEREFORE ORDERED that ANG Transport’s motion for

20   determination of good faith settlement (Docket No. 49) be, and
21   the same hereby is, GRANTED;

22             AND IT IS FURTHER ORDERED that plaintiff’s complaint

23   (Docket No. 1) be, and the same hereby is, dismissed with

24   prejudice as to ANG Transport, Inc.; and the Clerk of Court is

25   directed to close this case.

26   Dated:   January 23, 2020
27

28
                                      6
